826 F.2d 1064
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Larry PARTEE, Petitioner-Appellant,v.William SEABOLD and Attorney General of Kentucky,Respondents-Appellees.
No. 86-6152
United States Court of Appeals, Sixth Circuit.
Aug. 10, 1987.

ORDER
Before ENGEL, KRUPANSKY and NELSON, Circuit Judges.


1
This matter is before the court upon consideration of petitioner's appeal from the district court's judgment dismissing his habeas corpus petition filed under 28 U.S.C. Sec. 2254.  The matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner alleged that his conviction is infirm because he was denied the right to proceed without counsel at trial, prosecutorial misconduct prejudiced the jury and his conviction is not supported by sufficient evidence.  He further alleged that his sentence is illegal because it exceeds the statutory limit under Ky. Rev. Stat. Sec. 532.110(1)(c).  After considering the magistrate's report and petitioner's objections thereto, the district court dismissed the petition as meritless.


3
Upon consideration, this court affirms the district court's judgment for reasons stated in the magistrate's report and recommendation dated January 8, 1986.